BLAIR, J.
Referenced
(concurring). — I. The majority opinion quotes all of Section 35, Eevised Statutes 1825, vol. 2, p. 630, pertinent to the question under discussion. It goes no further than to say that in case parties entitled to a jury waived it, the case, was then triable by the court or a referee, at the court’s option; not at the option of the parties. The majority opinion holds that to this extent, and only to this extent, a reference, in such circumstances, is compulsory. Such reference was as much compulsory, if ordered, as when ordered in a case involving a long account. In the one instance the presence of the account is the condition precedent to compulsory reference. In the other, under Section 35, supra, the waiver of the jury was the condition which brought the power to refer compulsorily into existence.
Reference statute.
II. Something is said about the Beference Act of 1825 being taken from the Territorial Laws. The majority opinion gives correctly the development and growth of the Eeference Statute from the admission State into the Union until the present time. It is literally correct in the statement that the Eevised Statutes of 1825 contained the first reference statutes of the State. It was the first enacted by the State Legislature.' No point is made or can be made on the source whence they were taken.
III. In an effort to break the force of the clear language of Section 2013, Eevised Statutes 1909, Johnson v. Groult, 106 Wis. l. c. 251, is cited. In State ex *484rel. v. People’s Ice Co., 246 Mo. l. c. 210, a red lantern was Ixung’ at the entrance to this trail. It has been ignored, in the dissenting opinion, with the usual result. Johnson v. Goult held merely that a trial court was empowered to set aside the report of its referee if it was against the clear preponderance of the evidence. The question of the appellate court’s right to weigh the evidence on appeal was not in the record and was not discussed. It also appears from other Wisconsin decisions that any finding of a trial court may be reversed by the Supreme Court when found to be against the clear preponderance of the evidence. In other words, the mere presence of substantial evidence even in a case tried before the court itself is not sufficient to require an affirmance on that question. The Wisconsin cases must be read in the light of this vital difference between its rule of decision and ours.

Practice^11 Difference <5 Ireland Appellate Courts.


Action LongaW: Account.

IV. The position taken in the dissenting opinion, that the presence of a long account makes operative the equitable rule of review is contrary to all the decisions. Further, it would wipe out all jurisdiction at law in cases involving such accounts and convict the Legislature of useless legislation in providing for referees in actions at law. The unescapable result of the contention would be that there could be no compulsory reference in an action at law; that no action at law could involve a long account, since the presence of the long account would constitute the case one in equity, ipso facto.

Reviewing Questions of Fact.

V. An examination of the authorities relied on in this ease to support the contention that this court can weigh the evidence in reviewing a judgment entered following the report of a referee, may not be unprofitable.
At one time in the history of this litigation it was insisted that the Reference Statute in this State *485was “borrowed” from New York and that there the rule is that the evidence in cases referred is “to be reviewed on appeal.” Spence v. Chambers, 39 Hun, l. c. 196, is cited. The Spence-Chambers case was decided in 1886.
In Borst v. Spelman, 4 N. Y. 284 (1850), the last paragraph of the syllabus reads: “This court cannot review the decision of referees, or the judgment of a subordinate court, where the error is one of fact merely, however clearly the finding may have been against the testimony.” In Livingston v. Radcliff, 2 Comstock, 1. c. 190 (1849), the New York Court of ..Appeals held that only questions of law could be brought up by appeal from judgment on a referee’s report; that the code had not affected, this rule. In Esterly v. Cole, 3 N. Y. 504 (1850), the same court held: “The court of original jurisdiction may set aside a report of referees when it is either against the weight of evidence or without sufficient evidence to support it. But an appellate court has no such power. ... We cannot inquire whether the court below in the one case, or the jury in the other, ]ias drawn the proper conclusions of fact from the evidence.” The Spence-Chambers case was decided in general term of the Supreme (trial) Court, and, therefore, by “the court of original jurisdiction.” It was also decided after some amendments to the statute — amendments we did not “borrow” in 1855. The Court of Appeals of New York prior to our “borrowing” the statute of New York had construed that statute to exclude the very rule announced in the dissenting opinion. Bid we take this construction when we took the statute? Assuming the correctness of the contention as to the source of our statute, the construction given it by the cases cited would hind us. It may be added, however, that it was correctly stated in the case of State ex rel. v. People’s Ice Co., 246 Mo. 168, that the New York statute was, as a whole, so unlike ours that decisions from that State are valueless on the questions now before this court.
*486The Missouri decisions cited .do not support the conclusion reached in Paragraph II of the dissenting opinion.
Ely v. Ownby, 59 Mo. 437, involved objections to the report of a receiver. There, objections were referred. Comment is unnecessary.
Garuth-Byrnes Hdw. Co. v. Wolter, 91 Mo. 484, dealt with' a reference by consent. It could not possibly have involved the question in this case. Further, the cases it cites in support of the remark relied upon in the dissent"'in this case are Ely v. Ownby, supra; O’Neill v. Capelle, 62 Mo. l. c. 208; and Smith v. Paris, 70 Mo. 615. The first has been mentioned. The second was a suit in equity. The third was also an equitable proceeding (Smith v. Paris, 53 Myo. 274) and the court puts its ruling as to review on the ground that the “circuit court, as the chancellor, might have disregarded the report of the referee entirely,” etc.
In State ex rel. Walker v. Hurlstone, 92 Mo. l. c. 332, 333, the only holding made is that the trial court may review the referee’s findings. The same ruling was the one made in Wentzville Tobacco Co. v. Walker, 123 Mo. l. c. 671. Small v. Hatch, 151 Mo. 300, was in equity. Lack v. Brecht, 166 Mo. l. c. 257, holds that the trial court may review the referee’s findings. The court discussed some exceptions and held them all correct.. As to- the last exception (l. c. 262) Gantt, J., said: “We think the finding of the circuit court and referee that defendant should not be allowed a credit for the furniture bought for the Glasgow Place property was based upon sufficient evidence to sustain that finding, and being on a question of fact, will not be disturbed by this court.”
In discussing Smith v. Baer, 166 Mo. 392, the dissenting opinion seems to overlook a portion of it. The court expressly stated that “it must not foe understood, however, that it is intended by anything that-is said herein, that this court will weigh conflicting evidence in a case of compulsory reference any more than it would in a reference by consent.” It was entirely proper *487to limit what the court had said and such limitation is not, in my opinion, obiter. Further, the concurring opinion of YalliaNT, J., shows the court regarded the question as before them. The reference in Smith v. Baer, to the failure to file a term hill of exception, has no hearing on the question here.
State ex rel. v. Woods, 234 Mo. l. c. 26, decides no question pertinent to the question under examination.
Star Bottling Co. v. Exposition Co., 240 Mo. l. c. 638, is cited. That was a reference by consent, the court said. In addition, this was what the court declared it was deciding: “Will an appeal lie from an order nisi granting a new trial when both parties litigant asked a new trial and one is granted to either %’ ’
State ex rel. v. Reynolds, 245 Mo. 698, was a prohibition proceeding. The sole question was whether the amount involved gave this court jurisdiction. The remarks on review on appeal are wholly beside the question and are expressly denominated “argument.” Nor did the court rely on- this argument, finally, in reaching its. conclusion.
Reed v. Young, 248 Mo. 606, will be read in vain for any suggestion that the question in the instant case was presented for decision. The question raised there was whether the reference violated alleged constitutional rights.
State ex inf. v. Arkansas Lumber Co., 260 Mo. l. c. 274, is cited. That decision dealt with a question analogous to that whether a trial court could review the referee’s report on the weight of the evidence. In that case we were dealing with our own commissioner. The right to review on appeal could not have been involved. Nor did the court attempt to decide it.
In Sonnenfeld v. Rosenthal, 247 Mo. l. c. 250, the court said it was empowered “to review the findings of fact,” but did not then intimate the extent of the review. When it reached the point of applying the rule, it said (l. c. 264), after setting out the evidence: “From the foregoing facts we find that there is substantial ' evidence to sustain the report of the referee *488that there was due on the contract a balance of $16,648.86 on February !, 1892.” (Italics ours.) The court sustained this finding of the referee. ■ On page 266 the court said: “The burden was upon the defendant to show that the judgment is not supported by the evidence, and we cannot convict the referee and the trial court of error in that regard when all the evidence is not before us.” These applications of the rule give some light on the court’s view as to appellate review of findings.
In regard to what is said in the dissenting opinion concerning State ex rel. v. People’s Ice Co., 246 Mo. 168, it is only necessary to refer the reader to that decision. The dissenting opinion so misconceives it that comment is unnecessary.
In Williams v. Railway, 153 Mo. l. c. 511, 512, the court considered the scope of appellate review of a finding by the trial court, made after sustaining an exception to the report of a referee. It had previously used the language quoted in the dissenting opinion. In connection with the question above mentioned, however, it held the presumption in such case to be “in- favor of the judicial action of the circuit court whose duty and prerogative it was, in a case like this, to examine the report of the referee in the light of the evidence and affirm or reverse his action. That decision” (123 Mo. 662)( “we think is in harmony with our practice in reviewing the granting or refusing of new trials. The presumption is in favor of the action of the trial court and it is only when we find that it has abused its discretion [italics ours] do we interfere with its judgment.” It will hardly be contended this supports the conclusion reached by the dissenting opinion that the evidence may be weighed on appeal. In fact it is well established that a trial court, in granting or refusing a new trial on the evidence, will not be held to have “abused its_ discretion” unless there is, no substantial evidence supporting the party who succeeds on the motion. This is the rule of the Williams ease. It is the rule of the majority opinion.
*489Valleroy v. Enright, 179 Mo. App. 553, is cited. The only question presented or decided in that case was whether the trial court had power to review and overturn referees’ findings.
Tn Phillips v. Todd, 180 S. W. l. c. 1043, the Springfield Court of Appeals suggests that, on the new trial, it there orders, the cause ought to he referred.
Bond v. Finley, 74 Mo. App. l. c. 25, is cited. The opinion is by the writer of the dissenting opinion in the case at bar. It holds the trial court had the power to “make its own findings upon the evidence reported by the referee.”
Vandagrift v. Masonic Home, 242 Mo. l. c. 154, is cited. This opinion, also, was written by the writer of the dissenting, opinion in the instant case. That case was referred hy consent. It may have been one subject to compulsory reference. The holding to which we are cited is this: “Our conclusion is that the umdisputed facts” (italics ours) “in this record, which we have re-examined (since the case-is one where a compulsory reference might be ordered, Williams v. Ry., 153 Mo. l. c. 495) clearly sustains the deductions of the referee that,” etc. In that case the report of the referee had been confirmed by the trial court, and it is not believed the learned judge who wrote that opinion intended to be understood as holding that in such circumstances this court could weigh the evidence. Obviously, the decision was not intended to run counter to Section 2013, Revised Statutes 1909. In view of this situation in that case doubtless the court, in citing Williams v. Railway, intended to cite it in support of a rule not in conflict with the applicable statute. The only rule applicable in that case was that substantial evidence required an affirmance. [Section 2013.] We conclude, therefore, that the citation of the Williams case amounted to a construction of that case to the effect that the scope of review it warrants is merely to determine whether there is substantial evidence. Unless this was the meaning of the citation, the court must be held to have cited the Williams case to support the application, to *490the ease it was deciding, of a rule squarely in the teeth of a mandatory statute. This it is impossible for us to 'believe.
Opposing the conclusion in the dissenting opinion, cases from other states are cited in 246 Mjo. 168. It is there stated there is no well considered decision in the Union which holds as does the dissenting opinion in this case. That statement was made as the result of an examination of many cases. It is practically unchallenged in the, dissenting opinion, as we read it. As shown above the cases from this State do not support that opinion.
The principle of the dissenting opinion necessarily results in requiring us to review the weight of the evidence in any action at law involving the examination of a long account, whether the case is referred or tried to the court or before a jury.
The rule applied in the opinion prepared by th'e Chief Justice is the correct one. I concur.
Graves, G. J., and Williams, J., concur in these views.